EXHIBIT Valcent Products Inc. (A Development Stage Company) Interim Consolidated Financial Statements Unaudited and Prepared by Management (Expressed in Canadian Dollars) For the Six months Ended September 30, 2008 and 2007 Index Page Consolidated Interim Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations and Deficit 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Interim Financial Statements 5 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the interim financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim financial statements by an entity’s auditor. “F. George Orr” F. George Orr Chief Financial Officer and Director 1 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Balance Sheets Unaudited and Prepared by Management (Expressed in Canadian Dollars) September 30, 2008 March 31, 2008 Assets Current Cash and cash equivalents $ 142,025 $ 163,437 Accounts receivable (Note 3) 1,090,063 462,156 Prepaid expenses (Note 6) 1,090,183 2,119,546 Inventories (Note 8) 549,855 617,195 2,872,126 3,362,334 Restricted Cash - 108,471 Property and Equipment (Note4) 1,358,468 1,135,108 Product License (Note 5 and 7) 1 1 $ 4,230,595 $ 4,605,914 Liabilities and Shareholders' Deficiency Current Accounts payable & Accrued liabilities $ 518,369 $ 536,563 Current portion of long-term debt - 16,250 Promissory notes payable (Note 13) 287,141 270,167 Due to related parties (Note 10) 1,645,041 1,490,516 Convertible notes (Note 9) 6,719,766 5,202,741 9,170,317 7,516,237 Long-term debt - 158,612 9,170,317 7,674,849 Shareholders' Deficiency Share capital (Note 12(b)) 19,482,091 16,691,282 Contributed surplus (Note 12(e)) 6,230,532 4,203,394 Commitment to issue shares 212,564 - Conversion component of convertible notes (Note 12(f)) 3,681,656 3,591,398 Accumulated deficit from prior operations (3,237,370 ) (3,237,370 ) Accumulated deficit during the development stage (31,309,195 ) (24,317,639 ) (4,939,722 ) (3,068,935 ) $ 4,230,595 $ 4,605,914 Going-concern (Note 1), Commitments (Notes 5, 7, 9, 11, 12, 13) and Subsequent Events (Note On behalf of the board "Glen Kertz" Director "F. George Orr" Director See notes to the interim consolidated financial statements. 2 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Operations and Deficit Unaudited and Prepared by Management (Expressed in Canadian Dollars) Three Months Ended September 30, Six Months Ended September 30, 2008 2007 2008 2007 Expenses Product development $ 2,005,539 $ 823,136 $ 3,654,467 $ 1,354,821 Interest and accretion 1,256,178 249,827 1,440,291 329,944 Investor relations 91,806 214,982 590,721 373,999 Advertising and media development 104,935 361,542 370,953 701,437 Professional fees 147,211 33,495 272,131 88,283 Office and miscellaneous 123,820 84,330 238,723 123,175 Travel 75,492 74,624 164,353 112,107 Amortization 43,091 8,625 82,828 16,634 Rent 39,327 (565 ) 72,351 20,700 Filing and transfer agent fees 7,930 7,056 11,864 17,903 Non cash financing expense 181,258 259,333 181,258 259,333 Interest on long term debt 1,090 4,652 4,805 6,520 Loss from Operations 4,077,677 2,121,037 7,084,745 3,404,856 Other (Income) Expense Foreign exchange gain (2,202 ) (199,776 ) (93,189 ) (552,627 ) Net Loss and Comprehensive Lossfor Period 4,075,475 1,921,261 6,991,556 2,852,229 Deficit During Development Stage, Beginning of Period, 27,233,720 12,536,249 24,317,639 11,605,281 Deficit During Development Stage, End of Period $ 31,309,195 $ 14,457,510 $ 31,309,195 $ 14,457,510 Loss Per Share - Basic $ 0.083 $ 0.058 $ 0.146 $ 0.088 Weighted Average Number of Common Shares Outstanding 49,056,041 33,037,977 47,847,444 32,588,546 See notes to the interim consolidated financial statements. 3 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Cash Flows Unaudited and Prepared by Management (Expressed in Canadian Dollars) Three Months Ended September 30, 2008 Six Months Ended September 30, 2008 2008 2007 2008 2007 Cash Provided By (Used In) Operating Activities Net loss for year $ (4,179,948 ) $ (1,921,261 ) $ (7,096,029 ) $ (2,852,229 ) Items not involving cash: Interest and accretion 1,256,178 247,434 1,440,291 327,551 Product development 703,821 31,762 1,122,998 119,187 Investor relations 21,201 105,358 462,416 219,624 Amortization 43,091 8,625 82,828 16,634 Non cash financing expense 181,258 259,333 181,258 259,333 Foreign exchange gain 90,987 (199,776 ) - (552,627 ) Changes in non-cash working capital items (376,659 ) (197,892 ) (583,825 ) (5,597 ) (2,260,071 ) (1,666,417 ) (4,390,063 ) (2,468,124 ) Investing Activity Investment in Joint Venture - 198,357 - - Property and equipment (162,693 ) (9,018 ) (306,187 ) (28,298 ) (162,692 ) 189,339 (306,188 ) (28,298 ) Financing Activities Advances from related parties (308,601 ) - 107,893 - Proceeds from issuance of common shares 349,609 51,910 2,169,955 1,467,346 Change in Convertible Notes 2,250,818 836,065 2,250,818 836,065 Repayments of long-term debt (59,902 ) (2,936 ) (66,391 ) (5,664 ) Proceeds from share subscriptions 200,439 320,806 212,564 372,083 2,432,363 1,205,845 4,674,838 2,669,830 Increase (Decrease) in Cash During Period 9,600 (271,233 ) (21,412 ) 173,408 Cash and Cash Equivalents, Beginning of Period 132,425 759,613 163,437 314,972 Cash and Cash Equivalents, End of Period 142,025 $ 488,380 $ 142,025 $ 488,380 See notes to the interim consolidated financial statements. 4 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 1. Financial Statement Presentation,Nature of Business, and Ability to Continue as a Going-Concern Valcent Products Inc. (the “Company”) was incorporated under the Alberta Business Corporations Act on January 19, 1996.The Company is in the development stage and is engaged principally in the development and marketing of industrial green technology products and processes for global markets. The Company had previously been pursuing various business opportunities and effective March 24, 2004 discontinued those operations. During the year ended March 31, 2006, the Company acquired a license to certain proprietary technology (Note 5). The development of these products has been the Company’s primary business. While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations, and cash flows for the interim periods presented. These interim financial statements follow the same accounting policies and methods of their application as the March 31, 2008 annual financial statements. They do not, however, conform in all respects to the requirements of Canadian generally accepted accounting principles (“GAAP”) for annual statements and as such these statements should be read in conjunction with our March 31, 2008 annual financial statements. The Company considers its development stage operations to have commenced during fiscal 2006. During the year ended March 31, 2006, the Company also formed a wholly owned Nevada corporation, Valcent USA, Inc. to conduct operations in the United States. In turn Valcent USA, Inc. incorporated Valcent Management, LLC, a wholly owned limited liability company under the laws of Nevada, to serve as the general partner in Valcent Manufacturing Ltd., a limited partnership also formed by Valcent USA, Inc. under the laws of Texas, wherein Valcent USA, Inc. serves as its limited partner. During the year ended March 31, 2007, the Company incorporated Valcent Products EU Limited in England to conduct future anticipated operations in Europe. These interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) applicable to a going-concern, which assumes the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. As at September 30, 2008, the Company had an accumulated deficit of $31,309,195 (2007- $14,457,510) and a working capital deficiency of $6,298,191 (2007 - $4,863,024). The Company’s ability to continue as a going-concern is dependent upon the economic development of its products, the attainment of profitable operations, and the Company’s ability to obtain financing. These interim consolidated financial statements do not include any adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going-concern. 2. Significant Accounting Policies These interim financial statements have been prepared in accordance with Canadian GAAP, certain of the significant accounting policies used in these consolidated interim financial statements are as follows: (a) Principles of consolidation These interim financial statements include the accounts of Valcent Products Inc. and its wholly owned, integrated subsidiaries, Valcent Products EU Limited (“Valcent EU”) and Valcent USA, Inc. (“Valcent USA”), and Valcent USA’s wholly-owned, integrated subsidiaries, Valcent Management LLC (“Valcent Management”) and Valcent Manufacturing Ltd. (“Valcent Manufacturing”), in which Valcent Management is the general partner and Valcent USA is the limited partner. All significant inter-company transactions and balances have been eliminated. These interim consolidated financial statements also include the Company’s proportionate share of the assets, liabilities, income and expenses of the Vertigro Joint Venture (Note (b) Research and product development costs Research costs are expensed as incurred. At this time, development costs, which meet Canadian GAAP criteria including reasonable assurance regarding recoverability, are capitalized and amortized over the expected economic useful life of the product.No development costs have been deferred to date.As the Company is in the development stage, any revenue derived from the test marketing and development of products is considered to be an expense recovery and is, therefore, netted against product development costs. 5 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 2. Significant Accounting Policies(Continued) (c) Cash and cash equivalents The Company considers all highly liquid financial instruments with a maturity of 90 days or less from the date purchased to be cash equivalents. (d) Property and equipment The Company amortizes its leasehold improvements on a straight-line basis over the life of the lease.Other assets are amortized using the declining balance method at an annual rate of 10% for building, 20% for equipment, 30% for computer equipment, 20% for furniture and fixtures, and 20% for automobiles. During the year of acquisition, amortization is 50% of amounts otherwise determinable. (e) Foreign currency transactions and translation The Company’s functional and reporting currency is the Canadian dollar. Amounts recorded in foreign currencies are translated into Canadian dollars as follows: (i) Monetary assets and liabilities, at the year-end exchange rates; (ii) Non-monetary assets and liabilities, at historical exchange rates; and (iii) Revenue and expense items, at the average rate of exchange by quarter except for amortization of property and equipment, which is translated at the same rate as the related asset. Gains and losses arising from the translation of foreign currency are included in operations for the year. (f) Use of estimates The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Significant areas requiring the use of estimates include allowance for doubtful accounts, the net realizable value of inventories, impairment of property and equipment, rates of amortization, fair value of product license, amount of accrued liabilities, the variables used to calculate interest, accretion and financing costs on convertible notes, the variables used to calculate the fair value of stock-based compensation, and the determination of the valuation allowance for future income tax assets. While management believes the estimates are reasonable, actual results could differ from those estimates and could impact future results of operations and cash flows. (g) Loss per share Loss per share is calculated using the weighted average number of common shares outstanding during the year. The Company uses the treasury stock method for calculating diluted earnings per share.Under this method, the dilutive effect on earnings per share is recognized on the use of the proceeds that could be obtained upon exercise of options, warrants and similar instruments.It assumes that the proceeds would be used to purchase common shares at the average market price during the period.Diluted loss per share is not presented where the effect of conversion on exercise of options and warrants and similar instruments would be anti-dilutive. (h) Stock-based compensation The Company accounts for stock-based compensation expense using the fair value based method with respect to all stock-based payments to directors, employees and non-employees, including awards that are direct awards of stock and call for settlement in cash or other assets, or stock appreciation rights that call for settlement by the issuance of equity instruments. Under this method, stock-based payments are recorded as an expense over the vesting period or when the awards or rights are granted, with a corresponding increase to contributed surplus. When stock options are exercised, the corresponding fair value is transferred from contributed surplus to share capital. 6 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 2. Significant Accounting Policies(Continued) (i) Non-monetary consideration In situations where common shares are issued and the fair value of the goods or services received is not readily determinable, the fair value of the common shares is used to measure and record the transaction. The fair value of the common shares issued in exchange for the receipt of goods and services is based on the stock price as of the earliest of: (i) the date at which the counterparty’s performance is complete; (ii) the date at which a commitment for performance by the counterparty to earn the common shares is reached; or (iii) the date at which the common shares are issued if they are fully vested and non-forfeitable at that date. (j) Impairment of long-lived assets Long-lived assets are reviewed whenever events or changes in circumstances indicate that the carrying value may not be recoverable.An impairment loss would be recognized when the carrying amount of a long-lived asset is not recoverable and exceeds its fair value, with fair value generally based on future discounted cash flows. (k) Revenue recognition Revenue from the sales of products is recognized when the product has been delivered to the purchaser, the price is fixed or determinable, and when collectability is reasonably assured. Sales during the development stage are netted against product development costs (Note 3). Interest income is recognized on an accrual basis as earned at the stated rate of interest of the investment over the term to maturity. (l) Changes in accounting policies There have been no changes in accounting policies during the six months ended September 30, 2008. 3. Accounts Receivable Accounts receivable as at September 30, 2008 consists of $1,090,063, of which $1,009,712 (2007 $90,134) is due from the Global Green Solutions Inc. (“Global Green”), the Company’s joint venture partner in the development of the Company’s High Density Vertical Bio-Reactor technology (“Vertigro”); and amounts due pertaining to advances provided on the potential sale of Global Green’s 50% interest in Vertigro Algae Technologies, the joint venture company developing Vertigro; $13,883 (2007 $126,947), net of allowance for doubtful accounts of $21,662 from test sales relating to the Company’s Nova Skin Care System; and $66,467 (2007 $24,560) in value added tax is owed to a subsidiary, Valcent Products EU Limited and goods and services tax receivable by Valcent Products, Inc. 4. Property and Equipment Accumulated Net Book Cost Amortization Value September 30, 2008 September 30, 2008 September 30, 2008 Leasehold improvements $ 199,790 $ 30,172 $ 169,617 Computer equipment 145,806 52,355 93,451 Furniture and fixtures 102,902 30,043 72,859 Building 501,465 26,478 474,987 Equipment 243,533 20,380 223,152 Automobiles 54,696 5,534 49,162 Land 275,240 - 275,240 $ 1,523,430 $ 164,943 $ 1,358,468 Accumulated Net Book Cost Amortization Value March 31, 2008 March 31, 2008 March 31, 2008 Leasehold improvements $ 167,593 $ 20,731 $ 146,862 Computer equipment 121,320 31,605 89,715 Furniture and fixtures 89,134 20,684 68,450 Building 389,348 4,951 384,397 Equipment 134,895 3,351 131,544 Automobiles 39,711 811 38,900 Land 275,240 - 275,240 $ 1,217,241 82,133 $ 1,135,108 7 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 5. Product License On July 29, 2005, the Company completed a licensing agreement (“Agreement”) for the exclusive worldwide marketing rights to the Nova Skincare System, a Duster, the Tomorrow Garden Kit and a right of first offer on future products developed by Pagic LP (“Pagic”), formerly MK Enterprises LLC, a private company with a director in common. In conjunction with the Agreement, the Company agreed to issue Pagic and its assignees 20,000,000 common shares at a deemed cost of $1,000,000, based on the historical cost of the license,of which 11,611,975 shares were issued during the year ended March 31, 2006 and the balance during the year ended March 31, 2007. Of the 20,000,000 common shares issued, 9,428,205common shareswere issued to parties thatbecame related parties to the Company. As part of the Agreement, the Company is committed to pay Pagic and its assignees,royalties of US$10 per Nova Skincare System unit sold, US$2 per Duster unit sold and 4.5% of Tomorrow Garden Kit net sales.In addition, the Company mustpay a royalty of 3% of net sales related to ancillary product sales from these products.If the Company elects to acquire the rights to future products developed by Pagic, they must pay a royalty of 4.5% of net sales of the new product plus 3% of net sales from ancillary product sales. In order to keep the products under license, the Company must pay a minimum royalty for each of the Nova Skincare System, Duster and Tomorrow Garden Kit and their related ancillary products of US$37,500 beginning April 1, 2007and US$50,000 per year thereafter. For any new products acquired they will be subject to minimum royalties of US$50,000 per year beginning April 1, 2007. To keep the overall master license in good standing, the total of royalties and all other fees paid to Pagic shall be at least US$400,000 per year beginning April 1, 2007. During the year ended March31, 2008, $565,135 (2007 - $269,745)was paid or accrued to Pagic under the terms of the license. During the six months ended September 30, 2008, $129,410 was paid or accrued to Pagic. Due to uncertainty in determining future cash flows related to products under license, the Company, during the year ended March 31, 2008, wrote-down the value of the product license by $1,306,074 to $1. 6. Prepaid Expenses Prepaid expenses as at September 30, 2008 consists of $1,090,183(2007 - $95,133),$997,830 of which is the deferred portion of investor relations and business consulting services agreements, $81,283of prepaid rent and equipment deposits relating to the operations of Valcent UK operations, with the balance consisting of $11,070in prepaid insurance deposits. 7. Vertigro Joint Venture On October 2, 2006, the Company entered into a letter agreement replaced on July 9, 2007 by the Vertigro Algae Stakeholders Letter of Agreement, (together “LOA”) with Pagic, West Peak Ventures of Canada Limited (“WestPeak”) and Global Green, whereby Global Green agreed to fund the next phase of the development of a high density vertical bio-reactor technology.Pursuant to the LOA, the Company and Global Green established a commercial joint venture named “Vertigro” in which Global Green agreed to provide up to US$3,000,000 in initial funding to continue the research and development of the bio-reactor technology, construct a working prototype of the bio-reactor and develop the technology for commercial uses. The Company is obligated to provide product support, research and development, and the non-exclusive use of the Company’s properties and lands for which Global Green has agreed to reimburse the Company as part of its US$3,000,000 initial funding commitment. Until such time as the joint venture has fully repaid to Global Green the US$3,000,000, Global Green shall receive 70% of the net cash flow generated by anticipated future operations after which each of Global Green and the Company will hold a 50% interest in the Vertigro, subject to an aggregate 4.5% royalty to Pagic and WestPeak.Vertigro covers the bio-reactor technology and any subsequent related technologies for the commercial scale products of algae based biomass for all industrial commercial and retail applications including, but not limited to bio-fuel, food, health, pharmaceutical, and animal and agricultural feeds. 8 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 7. Vertigro Joint Venture (Continued) Limited Liability Company Operating Agreement for Vertigro Algae Technologies, LLC On May 5, 2008, Valcent USA and Global Green signed a Limited Liability Company Operating Agreement (“New Operating Agreement”) replacing the LOA to form Vertigro Algae Technologies, LLC (“Vertigro Algae”),a Texas LLC, which is the formalized operating entity for the previous unincorporated operations of Vertigro.The business activities of Vertigro Algae will be the same as when the operations were under Vertigro.Under the New Operating Agreement,Global Green and the Company will each hold a 50% stake in Vertigro Algae, and have committed to fund project development according to ownership allocation. Further, the Company will acquire assets of Vertigro, including buildings, laboratory, and equipment.To allow for prior capital contributions, Global Green has incurred in excess of the Company’s prior aggregate capital contribution, Global Green will receive 70% of the net cash flow generated by Vertigro Algae until it has received $3,000,000 in excess of its 50% interest in such cash flow. After the start up of Vertigro Algae in May, 2008, and as at September 30, 2008, Global Green and the Company incurred a total of US$687,263 in costs related to operation of Vertigro Algaeof which all of Global Green’s portion dueis included as part of accounts receivable. On September 26, 2008, the Company and Global Green entered in to an agreement for the Company to purchase Global Green’s entire interest in Vertigro Algae for US$5,000,000 and 5,000,000 restricted shares in the capital of the Company (“Vertigro Algae Purchase Agreement”).The agreement is subject to finance and under further negotiation for extension.As at September 30, 2008, the Company has paid Global Green’s portion of amounts due by them for Vertigro related project development in the amount of $386,498 through July 31, 2008 per the cutoff date for shared development costs pursuant to the Vertigro Algae Purchase Agreement, and the Company has further advanced $623,214 in amountsrelating to the Vertigro Algae Purchase Agreement. Technology License Agreement On May 5, 2008, Vertigro Algae executed a Technology License Agreement (“Technology License”) together with Pagic, WestPeak and the Company.The Technology License licenses certain algae biomass technology and intellectual property to Vertigro Algae for purposes of commercialization and exploitation for all industrial, commercial, and retail applications worldwide (“Algae Biomass Technology”).In return for the Algae Biomass Technology, both the Company and Global Green will each issue 300,000 common shares to Pagic, and also pay a one-time commercialization fee of US$50,000 upon the Algae Biomass Technology achieving commercial viability.The Technology License is subject to royalty of 4.5% of gross customer sales receipts for use of the Algae Biomass Technology; and aggregate annual royalty minimum amounts of US$50,000 in 2009, US$100,000 in 2010, and US$250,000 in 2011 and each year thereafter in which the Technology License is in place.The Company issued the 300,000 common shares due to Pagic on August 18, 2008 at a value of $190,746 and charged to product development expenses. All prior agreements between the Company and Pagic that relate to the Algae Biomass Technology will be replaced by the new Operating Agreement and the Technology License. 8. Inventories As at September 30, 2008, inventories in the aggregate of $549,855 consist of raw materials in the amount of $226,811 (2007 – 471,474) and finished goods in the amount of $302,880 (2007 – 794,801) relating to the Nova Skin Care System, and $20,164 (2007 - $0) relating to the Company’s Tomorrow Garden project in the UK. 9 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes Convertible note continuity: US $ CDN $ Balance Q1-2 2009 Q1-2 2009 Q1-2 2009 Q1-2 2009 Balance Balance March 31, Issued Equity Interest/Accret/ Sept. 30, Sept. 30, Date of Issue 2008 Principal Portion Penalty Conversions 2008 2008 July/August 2005 (Note10(a)) $ 259,825 - - $ 9,891 $ (101,524 ) $ 168,192 $ 174,617 April 2006 (Note 10(b)) 534,442 - - 16,403 (109,403 ) 441,442 458,305 April 2006 (Note 10(c)) 85,542 - - 3,213 - 88,755 92,145 December 2006 (Note10(e)) 1,659,782 - - 138,986 - 1,798,768 1,867,481 January 2007 (Note 10(f)) 1,569,183 - - 632,579 (514,859 ) 1,686,903 1,751,343 August 2007 (Note 10(g)) 678,567 - - 70,841 - 749,408 778,035 September 2007 (Note10(h)) 297,433 - - 154,935 - 452,368 469,648 July 2008 (Note10(i)) 2,168,000 (1,351,003 ) 269,682 1,086,679 1,128,190 $ 5,084,774 $ 2,168,000 $ (1,351,003 ) $ 1,296,531 $ (725,786 ) $ 6,472,515 $ 6,719,766 US$ CDN $ Balance 2008 2008 2008 2008 Balance Balance March 31, Issued Equity Interest / March 31, March 31, Date of Issue 2007 Principal Portion Penalty Conversions 2008 2008 July/August 2005 (Note10(a)) $ 316,957 - - $ 22,389 $ (79,521 ) $ 259,825 $ 265,583 April 2006 (Note 10(b)) 495,607 - - 38,835 - 534,442 546,841 April 2006 (Note 10(c)) 79,115 - - 6,427 - 85,542 87,527 December 2006 (Note10(e)) 670,486 - - 989,296 - 1,659,782 1,698,289 January 2007 (Note 10(f)) 813,084 - - 967,767 (211,668 ) 1,569,183 1,605,558 August 2007 (Note 10(g)) - 650,000 (230,007 ) 258,574 - 678,567 694,310 September 2007 (Note10(h)) - 391,000 (213,249 ) 119,682 - 297,433 304,633 $ 2,375,249 $ 1,041,000 $ (443,256 ) $ 2,402,970 $ (291,189 ) $ 5,084,774 $ 5,202,741 (a) US$1,277,200 July – August 2005 Convertible Note During July and August 2005, the Company issued one-year, unsecured US$1,277,200 8% per annum convertible notes and three-year warrants to acquire: (i) up to 913,332 common shares of the Company at a price per share of US$0.50; and (ii) up to an additional 913,332 common shares of the Company at a price per share of US$1.00. The holders of the convertible notes may elect to convert the notes into common shares of the Company at the lesser of: (i) 70% of the average of the five lowest closing bid prices for the common stock for the ten trading days prior to conversion; and (ii) US$0.55. Accrued and unpaid interest may be converted into common shares of the Company at US$0.50 per share.The Company may, subject to notice provisions and the common shares trading above US$1.50 per share for more than twenty consecutive trading days, elect to payout the notes and interest due by paying 130% of the amount due under the notes plus interest.The common stock purchase warrants carry a “net cashless” exercise feature allowing the holder thereof, under certain limited circumstances, to exercise the warrants without payment of the stated exercise price, but rather solely in exchange for the cancellation of that number of common shares into which such warrants are exercisable. 10 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes(Continued) (a) US$1,277,200 July – August 2005 Convertible Note (Continued) As a result of the issuance of the warrants inconjunction with the convertible notes, the Company recorded a non-cash financing expense of $1,328,337. These convertible notes are unsecured, and due on demand. In conjunction with this financing, the Company paid consultants an amount equal to 10% of the gross proceeds, which was included in investor relations during the year ended March 31, 2006 and issued 425,735 common shares at a deemed value of $285,242. There are 255,440 finders’ A warrants outstanding whereby the holders have the right to purchase 255,440 common shares at US$0.50 per share until August 5, 2008 and 425,733 finders’ B warrants whereby the holders shall have the right to purchase 425,733 common shares at US$0.75 per share until August 5, 2008.A total of US$82,200 in registration penalties incurred in the year ended March 31, 2007 were converted to a new convertible debenture in the same amount on April 6, 2007 (Note 8(c)). During the six months ended September 30, 2008, interest of US$9,891 (2007 – US$12,699) was accrued on the principal balance of these convertible notes and interest and accrued principal in the amount of US$101,524 was converted to 267,221 common shares. (b) US$551,666 April 2006 Convertible Note On April 6, 2006, the Company consummated a private offering transaction with and among a syndicated group of investors, pursuant to which the Company issued, in the aggregate, US$551,666 in 8% per annum convertible notes and three-year Class A and B warrants to acquire: (i) up to 735,544 shares of the Company’s common stock at a price per share of US$0.50; and (ii) up to an additional 735,544 shares of the Company’s common stock at a price per share of US$1.00. Subject to certain limitations, the principal amount of the notes, together with any accrued interest may be converted into shares of the Company’s common stock at the lesser of: (i) 70% of the average of the five lowest closing bid prices for the common stock for the ten trading days prior to conversion; or (ii) US$0.55. The convertible notes carry a redemption feature, which allows the Company to retire them, in whole or in part, for an amount equal to 130% of that portion of the face amount being redeemed, but only in the event that the common shares have a closing price of US$1.50 per share for at least twenty consecutive trading days and there has otherwise been no default. The common stock purchase warrants carry a Cashless Conversion Feature. These convertible notes are unsecured, and due on demand. In conjunction with these private offering transactions, the Company paid consultants: (i) US$55,166 cash, representing 10% of the gross proceeds realized; (ii) 183,886 shares of common stock; (iii) three-year warrants to purchase up to 110,320 shares of common stock at a price per share of US$0.50; and (iv) three-year warrants to purchase up to 183,867 shares of common stock at a price per share of US$0.75. During the six months ended September 30, 2008, convertible note principal and accrued interest in the aggregate amount of US$109,403 was converted into 245,049 common shares, and interest of US$16,403 (2007 – US$20,415) was accrued on the outstanding principal balance of these convertible notes. (c) US$82,200 April 2006 penalty Convertible Note On April 6, 2006, and in conjunction with certain private placements, the Company reached a verbal agreement with investors wherein the Company agreed to convert US$82,200 in accrued penalties associated with the July 25, 2005 through August 5, 2005 convertible notes into US$82,200 convertible penalty notes (Note10(a)) carrying terms similar to the July25, 2005 through August 5, 2005 convertible notes and an aggregate of 109,600 warrants.These warrants carry a Cashless Conversion Feature and each warrant entitles the holder to purchase additional common shares for three years at a price of US$0.75 per share. These convertible notes are unsecured and due on demand. During the six months ended September 30, 2008, interest of US$3,213 (2007 – US$3,213) was accrued on the principal balance of these convertible notes. (d) Warrant Exercise Price Reduction and Registration Penalty Interest Certain of the July and August 2005 and the April 6, 2006 convertible notes contained registration rights whereby the Company agreed to pay a penalty of 2% for every thirty days after a required filing and registration effective date plus a reduction in the warrant price of certain of the warrants issued of US$0.10.As a result of the Company not filing its registration statement until April 27, 2006, the Company incurred penalties, which have been included in interest expense. An aggregate of 3,407,372 previously issued share purchase warrants relating to certain of the July and August 2005 and the April 6, 2006 convertible notes have reduced exercise prices from US$0.50, US$0.75, and US$1.00 to US$0.40, US$0.65, and US$0.90, respectively. In 2007, the Company recognized $80,102 in interest expense with the corresponding amount to contributed surplus as a result of re-valuation of the warrants upon the change in the pricing. The registration statement was subsequently declared effective. 11 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes(Continued) (e) US$1,500,000 December 2006 Convertible Note On December 1, 2006, the Company accepted subscriptions of US$1,500,000 towards a private placement of 8% per annum, unsecured, convertible notes and three-year warrants to acquire: (i) up to an aggregate of 2,000,000 shares of the Company’s common stock at a price per share of US$0.50; and (ii) up to an additional 2,000,000 shares of the Company’s common stock at a price per share of US$1.00. Subject to certain limitations, the principal amount of the notes, together with any accrued interest may be converted into shares of the Company’s common stock at the lesser of: (i) 70% of the average of the five lowest closing bid prices for the Company’s common stock for the ten trading days prior to conversion; or (ii) US$0.55. The convertible notes carry a redemption feature, which allows the Company to retire them, in whole or in part, for an amount equal to 130% of that portion of the face amount being redeemed, but only in the event that the common shares have a closing price of US$1.50 per share for at least twenty consecutive trading days and there has otherwise been no default. These convertible notes are unsecured and due on demand. The common stock purchase warrants may be exercised on a cashless basis.After December 31, 2008, this convertible note accrues interest at the rate of 15% per annum. During the six months ended September 30, 2008, interest of US$138,986 (2007 – US$60,164) was accrued on the principal balance of these convertible notes. (e) US$1,500,000 December 2006 Convertible Note(Continued) The right of the note holders to convert into the Company’s common stock is subject to the contractual agreement between the parties that any conversion by the note holders may not lead at the date of such conversion to an aggregate equity interest in the common stock of the Company greater than 9.99% inclusive of any derivative securities including options, warrants, convertible debt, any other convertible debt securities, or any other financial instruments convertible into common equity. (f) US$2,000,000 January 2007 Convertible Note On January 29, 2007, the Company completed a private placement comprised of $2,000,000 convertible notes. The convertible notes will mature on December11, 2008, carry interest at 6% per annum and are unsecured. The notes are convertible into “Units” at the note holders’ discretion at a conversion price of US$0.50 per Unit. Each “Unit” consists of one common share and one purchase warrant to purchase an additional common share at US$0.70 per share until December 11, 2008. The notes and any accrued interest are callable by the Company at any time after December 11, 2007 by providing thirty days’ written notice to the note holders. Interest on the notes will be compounded annually and be cumulative until the earlier of either the date the Company achieves pre-tax earnings or the end of the term. At the discretion of the note holders, interest on the notes is payable in either cash or units at US$0.50 per unit. In connection with this financing, the Company has paid consultants US$108,000 in cash and issued 135,000 warrants exercisable at US$0.50 per unit, with each unit consisting of one common share and one share purchase warrant to purchase a further common share at US$0.70 per share until December 11, 2008. The Company is obligated to file a resale registration statement on the underlying securities within four months of closing, which it has failed to do. As a result of the failure to file the registration statement, the Company recorded penalties of US$120,000 as of March31, 2007 and a further US$289,973 during the year ended March31, 2008.During the six months ended September 30, 2008, interest of US$47,342 (2007 – US$46,627)and accretion of the convertible debenture of US$585,237 (2007 – US$180,953) was accrued on the principal balance of these convertible notes; the principal portion of the notes was increased owing to the accretion of interest expense in the same amount relating to convertible debenture equity conversion component.During the six months ended September 30, 2008, convertible note principal and accrued interest in the aggregate amount of US$514,859 was converted into 1,027,714 common shares. (g) US$650,000 August 2007 Convertible Note On August 10, 2007, the Company issued an unsecured convertible term promissory note in the amount of US$650,000 to a third party. The convertible note is due on demand and bears interest at 6% with both interest and principal convertible at the option of the lender into units at US$0.60 per unit, with each unit consisting of one common share and one-half share purchase warrant with each whole share purchase warrant exercisable at US$0.75 to purchase an additional common share.After November25, 2008, this convertible note accrues interest at the rate of 15% per annum. During the six months ended September 30, 2008, interest of US$70,841 (2007 – US$5,449) was accrued on the principal balance of these convertible notes. 12 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes(Continued) (g) US$650,000 August 2007 Convertible Note (Continued) The Company is required to register for trading the securities underlying the conversion features of this convertible note on a best efforts basis, but has failed to do so within terms agreed.A one-time financial penalty of US$28,567 for failure to register the securities underlying this convertible note within 180 days from the date of issuance has been incurred in the year ended March 31, 2008. The right of the note holder to convert into the Company’s common stock is subject to the contractual agreement between parties that any conversion by the note holder may not lead, at the date of such conversion, to an aggregate equity interest in the common stock of the Company greater than 9.99% inclusive of any derivative securities including options, warrants, convertible debt, any other convertible debt securities, or any other financial instruments convertible into common equity. (h) US$391,000 September 2007 Convertible Note On September 27, 2007, the Company issued unsecured one-year term convertible notes bearing interest at 6% per annum in the amount of US$391,000 to third parties.Both interest and principal may be converted at the option of the lender at any time at US$0.60 per unit, with each unit consisting of one common share and one-half share purchase warrant, with each whole share purchase warrant exercisable at US$0.75 to purchase an additional common share for a two-year term from the date of conversion. The Company was required to register for trading the securities underlying the conversion features of this convertible note on a best efforts basis, but has failed to do so within terms agreed.A one-time financial penalty of US$23,460 for failure to register the securities underlying this convertible note within 90 days from the date of issuance has been incurred during the year ended March31, 2008. During the six months ended September 30, 2008, interest of US$11,762 (2007 – US$373)and accretion of the convertible debenture of US$143,173 (2007 – US$0) was accrued on the principal balance of these convertible notes; the principal portion of the notes was increased owing to the accretion of interest expense in the same amount relating to convertible debenture equity conversion component. (i) US$2,428,160 July 2008 Convertible Note On July 21, 2008, the Company closed a financing of zero coupon, 12% interest, senior secured convertible promissory notes in the amount of US$2,428,160 with an aggregate purchase price of US$2,168,000 with four investors, one of which was the Company’s Chief Financial Officer as to US$168,000. The debt is convertible into shares of common stock at the lesser of US$0.51 per share (unless the conversion price has been adjusted pursuant to further contract covenants) and 70% of the average of the five lowest closing bid prices for the ten preceding trading days. The Company issued each purchaser in the private placement two warrants, one warrant being redeemable by the Company and the other being non-redeemable. The non-redeemable warrants are exercisable at US$0.55 and permit the holder to purchase shares of common stock equal to 100% of the number of shares issuable upon the conversion of the notes calculated on July 21, 2008. The redeemable warrants are exercisable at US$0.75 and permit the holder to purchase common stock equal to 50% of the number of shares issuable upon the conversion of the notes issued calculated on the closing date. The Company issued a total of redeemable warrants to purchase an aggregate of 4,761,098 shares of common stock and a total of redeemable warrants to purchase an aggregate of 2,380,550 shares of common stock. Further, the Company issued 439,216 non-redeemable warrants and 219,608 redeemable warrants and $160,000 in cash fees to close the transaction. Each non-redeemable warrant is exercisable at US$0.55, and each redeemable warrant is exercisable at US$0.75; warrants carry a term of five years from the date of closing of the financing. The redeemable warrants may be redeemed by the Company only if certain conditions have been satisfied including the Company’s common stock having closed at $1.50 per share for a period of 20 consecutive trading days and the warrant holder being able to resell the shares acquired upon exercise through a resale registration statement or under Rule 144 of the Securities Act. 13 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 10. Related Party Transactions Related party transactions are in the ordinary course of business and are measured at the exchange amount at the time the agreement is entered into or services are provided.Related party transactions not disclosed elsewhere in these interim financial statements are as follows: Six months ended September 30, 2008 (a) Charges from Pagic, a company related by a common officer and director, for product development expenses including royalties $ 129,410 (b) Charges from CFO and director for professional fees $ 9,000 Interest on advance from CFO, at 10% interest per annum $ 2,138 Charges from private companies with this director in common for: (i) Office rent $ 15,000 (ii) Consulting fee $ 75,000 (iii) Repayment of an advance received in the quarter $ 10,000 (c) West Peak and its principal shareholder, a beneficial owner of more than 5% of the Company’s common shares: (i) Net unsecured loan advances, at 8% interest per annum $ 314,250 (d) Advertising and consulting services of a private company with a director in common $ 173,916 (e) Operational management consulting services of a director $ 26,250 (f) Operational management consulting services of a director and a related company $ 54,000 (g) Unsecured loan advances, at 8% interest per annum received from a director of the Company and repaid during the period $ 105,242 Amounts due to related parties except for advances to the Company are non-interest bearing and have no specific terms of repayment. Advances are unsecured.Due to related parties includes the following amounts at September 30, 2008 in respect to certain of the above transactions: September 30, 2008 (a) Pagic royalties, etc. $ 153,480 (b) CFO charges and advances 15,014 (c) Consulting services and unsecured loan advances 1,357,545 (d) Advertising - (e) and (f) Operational management consulting 61,638 (g) Unsecured loan advances - Unsecured loan advances from a company with a director in common 57,364 $ 1,645,041 11. Commitments Commitments not disclosed elsewhere in these interim financial statements are as follows: On November 16, 2007, Valcent EU leased office and development space in Launceston, Cornwall, UK, under a ten-year lease beginning November 15, 2007 and ending on November 15, 2017 at a quarterly cost of $26,017 (GB£12,550).There were 9 years and 1.5 months remaining on the lease as at September 30, 14 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 12. Share Capital (a) Authorized: Unlimited number of common shares without par value Unlimited number of preferred shares without par value – None issued (b) Issued and outstanding: The common share issuances consisted of the following transactions: Number of Shares Amount Balance, as at March 31, 2008 44,276,321 16,691,282 Shares issued for private placement 3,252,666 1,567,336 Shares issued for promissory note interest 100,000 65,432 Shares issued for consulting services 720,000 476,008 Shares issued for convertible debt principal and interest 1,541,984 1,120,885 Shares issued for warrants exercised 383,331 193,391 Reallocation of equity from modified warrant terms (632,244 ) Balance, as at September 30, 2008 50,274,302 19,482,091 During the six months ended September 30, 2008, the Company: (i) Completed private placement of units whereby a total of 3,252,666 units were issued at US$0.60 per unit for gross proceeds of $1,976,564.Each unit consists of one common share and one-half common share purchase warrant with each whole warrant exercisable at US$0.75 to purchase an additional common share of the Company.The fair value of aggregate warrants issued in the amount of $409,228 was classified as contributed surplus. (ii) Issued 100,000 shares in connection with interest charges regarding a promissory note valued at $65,432; (iii) Issued 420,000 shares in connection with twofinancial consulting services agreements for investor relations and product development servicesvalued at an aggregate of $285,262,and 300,000 shares valued at $190,746 issued to a company affiliated with a director and officer of the Company relating to the Technology License and charged to product development; (iv) Issued 1,541,984 common shares upon conversion of US$642,281 of convertible notes and interest of US$83,505 toconvertible debenture holders; (v) Issued 383,331 common shares upon the exercise of 383,331 warrants at US$0.50 per share; (vi) On July 15, 2008, the Company agreed to change the term of certain warrants issued previously as part of various private placements.1,393,982 warrants exercisable at US$0.40 to US$0.90 per share expiring in July and August 2008 were extended to April 9, 2009, and 2,872,224 warrants expiring in July and August 2009 were extended to December 31, 2008.The Company applies the fair value method using Black-Scholes option pricing model in accounting for warrants utilizing a risk free interest rate of 1.8% and expected volatility of 64%.The warrants with extended terms resulted in a fair value of $632,244 reclassified from share capital to contributed surpluswarrants. 15 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 12. Share Capital(Continued) (c) Stock options The Company has a stock option plan (“Plan”) that allows for share options to be issued to employees, directors, officers, and consultants on both a qualified and non-qualified basis. The aggregate number of shares of common stock as to which options and bonuses may be granted from time to time under the Plan shall not exceed 20% of the Company’s issued and outstanding shares of common stock and the number of shares of common stock as to which options and bonuses may be granted under the US incentive portion of the Plan shall not exceed 17% of the Company’s issued and outstanding shares of common stock. The Company’s Plan provides that the terms of the options and the option prices shall be fixed by the board of directors or committee, and subject to the requirements of the exchange on which the Company’s common shares are traded, or any other governing regulatory body, at the time of exercise. Options granted shall expire after a period of five years or terminate three months after the recipient ceases to be an employee of the Company. Details of the status of the Company's stock options as at March 31, 2008 and at September 30, 2008 are as follows: Weighted Average Number US Exercise of Options Price Options outstanding, March 31, 2007 3,835,000 $ 0.58 Granted 2,315,000 $ 0.69 Forfeited (235,000 ) $ 0.60 Exercised (175,000 ) $ 0.50 Options outstanding, March 31, 2008 5,740,000 $ 0.63 Granted 200,000 $ 0.70 Options outstanding, September 30, 2008 5,940,000 $ 0.63 Options exercisable, September, 2008 5,490,000 $ 0.63 As at March 31, 2008 and September 30, 2008, the following stock options were outstanding: Expiry Date US Exercise Price Number of Options Exercisable December 31, 2008 $ 0.50 125,000 125,000 March 22, 2009 $ 0.60 500,000 450,000 November 10, 2009 $ 0.60 650,000 450,000 March 1, 2010 $ 1.00 75,000 75,000 April 1, 2010 $ 0.70 600,000 600,000 April 9, 2010 $ 0.80 50,000 50,000 June 30, 2010 $ 0.60 200,000 200,000 October 2, 2010 $ 0.70 200,000 - October 10, 2010 $ 0.70 300,000 300,000 December 20, 2010 $ 0.60 300,000 300,000 October 10, 2011 $ 0.70 750,000 750,000 December 13, 2011 $ 0.55 1,650,000 1,650,000 December 20, 2011 $ 0.70 155,000 155,000 March 21, 2012 $ 0.60 300,000 300,000 March 31, 2012 $ 0.70 85,000 85,000 5,940,000 5,490,000 Options vesting in the six months ended September 30, 2008 included 150,000 share options exercisable at US$0.60 per share and 600,000 share options exercisable at US$0.70 per share. 16 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 12. Share Capital (Continued) (d) Warrants Each of the Company’s share purchase warrants are exercisable into one common share. The changes during the six month period ended September 30, 2008 are as follows: Number of Warrants Weighted Average US Price Warrants outstandingand exercisable, March 31, 2008 15,752,251 $ 0.74 Granted 10,416,147 $ 0.65 Expired (661,661 ) $ 0.50 Exercised (383,331 ) $ 0.50 Warrants outstandingand exercisable, September 30, 2008 25,123,406 $ 0.71 The Company applies the fair value method using Black-Scholes option pricing model in accounting for warrants.During the period ended September 30, 2008, 10,416,147 warrants were granted (2007 – 1,109,166) as follows: (i) 1,626,333 warrants exercisable at US$0.75 per share which resulted in $409,228 (2007 - $298,738) as fair value of the warrants recorded in share capital valued using a risk free interest rate of 2.75%, expected volatility of 74%, and a term of 2 years; (ii) 5,200,313 warrants exercisable at US$0.55 per share and 2,600,158 warrants exercisable at US$0.75 per share which resulted in $865,646 as fair value of these warrants issued in conjunction with certain convertible notes issued in the period recorded in contributed surplus valued using a risk free interest rate of 3.32%, expected volatility of 105.77%, and a term of 5 years. (iii) 989,343 warrants exercisable at US$0.70 per share issued in connection of convertible debenture conversions previously valued. (iv) 1,393,982 warrants exercisable at US$0.40 to US$0.90 per share expiring in July and August 2008 were extended to April 9, 2009, and 2,872,224 warrants expiring in July and August 2009 were extended to December 31, 2008 and valued using a risk free interest rate of 1.8% and expected volatility of 64%.The warrants with extended terms resulted in a fair value of $632,244 reclassified from share capital to contributed surpluswarrants. As at September 30, 2008, the following share purchase warrants were outstanding: Expiry Date US Exercise Price Number of Warrants December 11, 2008 $ 0.50 135,000 December 11, 2008 $ 0.70 1,424,938 December 31, 2008 $ 0.75 425,735 December 31, 2008 $ 0.80 1,656,897 December 31, 2008 $ 1.00 789,592 April 6, 2009 $ 0.40 993,981 April 6, 2009 $ 0.50 65,320 April 6, 2009 $ 0.65 109,604 April 6, 2009 $ 0.75 183,867 April 6, 2009 $ 0.90 1,648,884 May 24, 2009 $ 0.75 1,056,666 July 10, 2009 $ 0.75 52,500 October 9, 2009 $ 0.75 608,333 December 1, 2009 $ 0.50 2,000,000 December 1, 2009 $ 1.00 2,000,000 December 18, 2009 $ 0.75 2,348,857 February 19, 2010 $ 0.75 125,000 March 21, 2010 $ 0.85 71,428 May 1, 2010 $ 0.75 1,498,334 June 6, 2010 $ 0.75 97,499 July 22, 2010 $ 0.75 30,500 July 30, 2013 $ 0.75 7,800,471 Total at September 30, 2008 25,123,406 17 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 12. Share Capital (Continued) (e) Contributed surplus 2008 Contributed surplus, March 31, 2008 $ 4,203,394 Issuance of warrants from private placement 409,228 Reclassification on warrant term extension 632,244 Warrants issued with convertible debenture 865,646 Stock options expense 120,021 Contributed surplus, September 30, 2008 $ 6,230,532 (f) Conversion component of convertible notes 2008 Balance, March 31, 2008 $ 3,591,398 Issuance of convertible debt 485,357 Conversion of debentures (395,099 ) Contributed surplus, September 30, 2008 $ 3,681,656 13. Promissory Notes Payable As at September 30, 2008, promissory notes payable consists of the following due to a third party lender: 7% simple interest, US$100,000 promissory note payable, unsecured, no terms of repayment $ 122,877 10% simple interest, US$150,000 promissory note payable, unsecured, no terms of repayment. 164,263 $ 287,140 14. Financial Instruments The Company has exposure to credit, liquidity and market risks from its use of financial instruments.This note provides information about the Company's exposure to each of these risks, and the Company's objectives, policies and processes for measuring and managing such risks.The board of directors has overall responsibility for the establishment and oversight of the Company's risk management framework. Liquidity risk Liquidity risk is the risk that the Company will encounter difficulty in paying obligtions as they come due.The Company's financial liabilities consist of accounts payable, accrued liabilities, amounts due to related parties, and convertible debt instruments and promissory notes.Accounts payable consists of invoices payable to trade suppliers for capital and operating expenditures and for general corporate expenses.The Company processes invoices within a normal payment period. Convertible debt instruments and promissory notes are renegotiated to extend terms as required.Amounts due to related parties bear interest at market rates and are provided on an non-secured basis.A secured interest over the assets of the Company however has been pledged for our most recent convertible debt issued in July 2008. The Company prepares funds from operations and capital expenditure budgets which are regularly monitored and updated.As well, the Company utilizes authorizations for expenditures on sites relating to its primary development initiatieves to further manage capital expenditures. 18 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 14. Financial Instruments(Continued) Market risk Market risk is the risk that changes in market conditions, such as commodity prices, interest rates, and foreign exchange rates, will affect the Company's cash flows or the value of its financial instruments.The objective of market risk management is to manage and control market risk exposures within acceptable limits, while maximizing returns.The Company does not utilize financial derivatives or other contracts to manage market risks. Foreign currency exchange rate risk The Company is exposed to foreign currency fluctuations as it has cash, short-term deposits and accounts payable denominated in U.S. dollars, Canadian dollars, and British Pounds.In addition, a significant portion of the Company's operating activities are conducted in U.S. dollars.There are no exchange rate contracts in place. Fair Value At September 30, 2008, the fair value of the Company's financial instruments, including cash and cash equivalents, accounts receivable, and accounts payable and accrued liabilities approximate their carrying values due to their short terms to maturity.Certain of the Company’s convertible debentures or promissory notes may be extended beyond stated terms, and certain of the convertible notes may be converted at a percentage discount to market value. 15. Capital Management The Company strives to build a strong capital base to maintain financial flexibility and to sustain the future development of the business.In order to maintain financial flexibility, the Company may from time to time issue shares and adjust its capital spending to manage current and projected capital levels.To assess capital and operating efficiency and financial strength, the Company continually monitors its working capital deficiency. The Company is an exploration stage company.The Company monitor’s its cash flow requirement on a monthly basis. The Company prepares annual operating and capital expenditure budgets, which are updated as necessary depending on varying factors including current and forecast exchange rates, project development, successful capital deployment, and general industry conditions. The Company’s share capital is not subject to external restrictions. The Company has not paid or declared any dividends since the date of incorporation, nor are any contemplated in the foreseeable future. There were no changes to the Company’s approach to capital management during the quarter. 16. Subsequent Events Subsequent events not disclosed elsewhere in these interim financial statements are as follows: (a) On November 15, 2008, (i) the Company changed certain terms and conditions of US$1,150,000 in convertible notes effecting a) the change of conversion price from US$0.50 per unit to US$0.30 per unit, b) the change of the term of the debt from December 11, 2008 to December 11, 2009, c) the change to the conversion unit’s warrant exercise price issuable from US$0.70 to US$0.50, and d) the extension of the unit’s embedded warrant exercise term from December 11, 2008 to December 11, 2010. (ii) the Company ratified a verbal extension to a previous written agreement that had lapsed effective December 31, 2007 by entering into a new public relations services agreement with a third party requiring the issuance of 100,000 restricted shares on or before December 31, 2008, and cash of US$4,000 per month from January 1, 2008 to December 31, 2008. (b) On November 20, 2008, the Company issued 34,000 common shares at $0.40 per share relating to a debt setoff agreement for public relations services rendered. 19
